FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 5, 2022

                                       No. 04-22-00620-CR

                                 Carlton Leroy ZIMMERMAN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                 Trial Court No. CC678082
                         Honorable Brenda Chapman, Judge Presiding

                                          ORDER

        The reporter’s record is currently due November 14, 2022. On October 4, 2022, the court
reporter notified this court that appellant has failed to request the record in writing. We therefore
ORDER appellant to provide written proof to this court by October 17, 2022 that the appellant
has requested the court reporter to prepare the reporter’s record, which request must designate
the portions of the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1).
The reporter’s record must be filed no later than thirty days after the date appellant’s written
proof is filed with this court. If appellant fails to request the record in writing, the court will
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court